Exhibit 10.1

EXECUTION COPY

AMENDMENT NO. 1 TO CREDIT AGREEMENT

THIS AMENDMENT NO. 1 TO CREDIT AGREEMENT (the “Amendment”), dated as of March 9,
2016, is made by and among NUVASIVE, INC., a Delaware corporation (the
“Borrower”), the other Loan Parties (as defined in the Credit Agreement (as
defined below)) signatory hereto, BANK OF AMERICA, N.A., in its capacity as
administrative agent for the Lenders (as defined in the Credit Agreement) (in
such capacity, the “Administrative Agent”), and as Swingline Lender and L/C
Issuer, and each of the Lenders signatory hereto. Each capitalized term used and
not otherwise defined in this Amendment has the definition specified in the
Credit Agreement.

W I T N E S S E T H:

WHEREAS, the Borrower, the Administrative Agent and the Lenders have entered
into that certain Credit Agreement dated as of February 8, 2016 (as hereby
amended and as from time to time hereafter further amended, modified,
supplemented, restated, or amended and restated, the “Credit Agreement”),
pursuant to which the Lenders have made available to the Borrower a revolving
credit facility;

WHEREAS, the Borrower and the other Loan Parties have requested that the Credit
Agreement be amended as set forth herein;

WHEREAS, the Administrative Agent and certain of the Lenders (representing the
Required Lenders) are willing to make such amendments on the terms and
conditions contained in this Amendment; and

NOW, THEREFORE, in consideration of the premises and further valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

1. Amendments to Credit Agreement. Subject to the terms and conditions set forth
herein, the Credit Agreement is hereby amended as follows:

(a) The definition of “Permitted Convertible Note Refinancing” set forth in
Section 1.01 of the Credit Agreement is amended in its entirety, so that as
amended the definition of “Permitted Convertible Note Refinancing” shall read as
follows:

“‘Permitted Convertible Note Refinancing’ means Indebtedness constituting a
refinancing or extension of the Convertible Notes that (a) does not have a
maturity date prior to the Maturity Date or require any payment of principal in
respect thereof in any manner materially different from the repayment
requirements set forth in the Convertible Notes, (b) does not require or permit
any cash payment of interest in respect thereof at a rate in excess of 3.0% per
annum, (c) is not supported by guaranties that are more favorable than the
guaranties supporting the Obligations, (d) does not require representations,
warranties, covenants or events of default that are more restrictive, taken as a
whole, than those set forth herein, (e) does not contain a cross-default to any
Loan Document (other than the occurrence of an Event of Default under Sections
8.01(a), to



--------------------------------------------------------------------------------

the extent such Event of Default is not discharged, cured, rescinded or annulled
within a period of thirty (30) days after notice of its occurrence) and (f) is
unsecured.”

(b) Section 7.02(f) of the Credit Agreement is amended in its entirety, so that
as amended Section 7.02(f) shall read as follows:

“(i) the unsecured Convertible Notes outstanding on the date hereof and listed
on Schedule 7.02(f) to the Disclosure Letter and any Permitted Convertible Note
Refinancing thereof, and (ii) unsecured Indebtedness substantially in the form
of the Convertible Notes not to exceed $400,000,000 in the aggregate at any time
outstanding (which aggregate amount shall be reduced to $250,000,000 on July 14,
2017 (or such earlier date as shall be selected by the Borrower)) and any
Permitted Convertible Note Refinancing thereof; provided, that, with respect to
this clause (f), as part of the consummation of a Permitted Convertible Note
Refinancing or a repayment of a Convertible Note, the aggregate principal amount
of such Indebtedness shall be permitted to be greater than the amounts set forth
in this clause (f) for a period of not more than three (3) Business Days
subsequent to the refinancing or repayment of such Indebtedness and by an amount
not greater than required to consummate such refinancing or repayment;”

(c) Section 7.06(j) of the Credit Agreement is amended in its entirety, so that
as amended Section 7.06(j) shall read as follows:

“Loan Parties may (i) repurchase or repay any Convertible Notes and Permitted
Convertible Notes Refinancings (x) that the Loan Parties are required to
repurchase or repay in accordance with the applicable Convertible Indebtedness
Documents or the documents evidencing the Permitted Convertible Notes
Refinancings and (y) in connection with a Permitted Convertible Note
Refinancing, as the case may be, and (ii) make Restricted Payments in respect of
any Swap Contracts existing as of the date hereof or entered into in connection
with any Permitted Convertible Notes Refinancing; and”

2. Effectiveness; Conditions Precedent. The effectiveness of this Amendment and
the amendments provided in Section 1 are subject to the satisfaction of the
following conditions precedent:

(a) the Administrative Agent shall have received each of the following documents
or instruments in form and substance reasonably acceptable to the Administrative
Agent:

(i) original counterparts of this Amendment, duly executed by the Borrower, the
other Loan Parties, the Administrative Agent, and the Required Lenders, together
with all schedules thereto duly completed; and

(ii) such other documents, instruments, opinions, certifications, undertakings,
further assurances and other matters as the Administrative Agent shall
reasonably request;

(b) all fees and expenses payable to the Administrative Agent and the Lenders
(including the fees and expenses of counsel to the Administrative Agent) due and
payable shall

 

2



--------------------------------------------------------------------------------

have been paid in full (without prejudice to final settling of accounts for such
fees and expenses).

3. Consent of the Loan Parties. Each Loan Party hereby consents, acknowledges
and agrees to the amendments set forth herein and hereby confirms and ratifies
in all respects the Loan Documents to which it is a party (including without
limitation the continuation of payment and performance obligations of such Loan
Party and the effectiveness and priority of any Liens granted thereunder, in
each case upon and after the effectiveness of this Amendment and the amendments
contemplated hereby) and the enforceability of such Loan Documents against such
Loan Party in accordance with its terms.

4. Representations and Warranties. In order to induce the Administrative Agent
and the Lenders to enter into this Amendment, the Borrower and each other Loan
Party represents and warrants to the Administrative Agent as follows:

(a) At the time of and immediately after giving effect to this Amendment, the
representations and warranties made by each of the Borrower and each other Loan
Party in Article V of the Credit Agreement, and in each of the other Loan
Documents to which it is a party, are true and correct on and as of the date
hereof, except to the extent that such representations and warranties expressly
relate to an earlier date, in which case such representations and warranties are
true and correct as of such earlier date;

(b) No Default or Event of Default has occurred and is continuing or will exist
after giving effect to this Amendment;

(c) Since the date of the most recent financial reports of the Borrower
delivered pursuant to Section 6.01 of the Credit Agreement, no act, event,
condition or circumstance has occurred or arisen which, singly or in the
aggregate with one or more other acts, events, occurrences or conditions
(whenever occurring or arising), has had or could reasonably be expected to have
a Material Adverse Effect; and

(d) This Amendment has been duly authorized, executed and delivered by the
Borrower and each other Loan Party and constitutes the legal, valid and binding
obligations of such Loan Party enforceable against such Loan Party in accordance
with its terms, subject to effect of any applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally and subject to the effect of general principles of equity (regardless
of whether such enforceability is considered in a proceeding in equity or at
law).

5. Entire Agreement. This Amendment, together with the Loan Documents
(collectively, the “Relevant Documents”), sets forth the entire understanding
and agreement of the parties hereto in relation to the subject matter hereof and
supersedes any prior negotiations and agreements among the parties relating to
such subject matter. No promise, condition, representation or warranty, express
or implied, not set forth in the Relevant Documents shall bind any party hereto,
and no such party has relied on any such promise, condition, representation or
warranty. Each of the parties hereto acknowledges that, except as otherwise
expressly stated in the Relevant Documents, no representations, warranties or
commitments, express or implied, have been made by any party to any other party
in relation to the subject

 

3



--------------------------------------------------------------------------------

matter hereof or thereof. None of the terms or conditions of this Amendment may
be changed, modified, waived or canceled orally or otherwise, except in writing
and in accordance with Section 11.01 of the Credit Agreement.

6. Full Force and Effect of Credit Agreement. Except as hereby specifically
amended, modified or supplemented, the Credit Agreement and all other Loan
Documents are hereby confirmed and ratified in all respects and shall be and
remain in full force and effect according to their respective terms. The
execution, delivery and effectiveness of this Amendment shall not, except as
expressly provided herein, operate as a waiver of any right, power or remedy of
any Lender or the Administrative Agent under any of the Loan Documents, nor
constitute a waiver of any provision of any of the Loan Documents. On and after
the effectiveness of this Amendment, this Amendment shall for all purposes
constitute a Loan Document.

7. Counterparts. This Amendment may be executed in any number of counterparts,
each of which shall be deemed an original as against any party whose signature
appears thereon, and all of which shall together constitute one and the same
instrument. Delivery of an executed counterpart of a signature page of this
Amendment by telecopy, facsimile or other electronic transmission (including
.pdf) shall be effective as delivery of a manually executed counterpart of this
Amendment.

8. Governing Law. This Amendment and any claims, controversy, dispute or cause
of action (whether in contract or tort or otherwise) based upon, arising out of
or relating to this amendment shall in all respects be governed by, and
construed in accordance with, the laws of the State of New York applicable to
contracts executed and performed entirely within such State, and shall be
further subject to the provisions of Sections 11.14 and 11.15 of the Credit
Agreement.

9. Enforceability. Should any one or more of the provisions of this Amendment be
determined to be illegal or unenforceable as to one or more of the parties
hereto, all other provisions nevertheless shall remain effective and binding on
the parties hereto.

10. References. From and after the date hereof, all references in the Credit
Agreement and any of the other Loan Documents to the “Credit Agreement” shall
mean the Credit Agreement, as amended hereby and as from time to time hereafter
further amended, modified, supplemented, restated or amended and restated.

11. Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the Borrower, each other Loan Party, the Administrative Agent,
each Lender and their respective successors and assignees to the extent such
assignees are permitted assignees as provided in Section 11.06 of the Credit
Agreement.

[Signature pages follow.]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment Agreement to
be duly executed by their duly authorized officers, all as of the day and year
first above written.

 

BORROWER:     NUVASIVE, INC.    

By:

 

/s/ Jereme Sylvain

   

Name:

 

Jereme Sylvain

   

Title:

 

VP, Corporate Controller

 

GUARANTOR:

    IMPULSE MONITORING, INC.    

By:

 

/s/ Jereme Sylvain

   

Name:

 

Jereme Sylvain

   

Title:

 

VP, Corporate Controller

NUVASIVE, INC.

AMENDMENT NO. 1 TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent

By:

 

/s/ Tiffany Shin

Name:

 

Tiffany Shin

Title:

 

Assistant Vice President

NUVASIVE, INC.

AMENDMENT NO. 1 TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender, L/C Issuer and

Swing Line Lender

By:

 

/s/ John C. Plecque

Name:

 

John C. Plecque

Title:

 

Senior Vice President

NUVASIVE, INC.

AMENDMENT NO. 1 TO CREDIT AGREEMENT